UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20552 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31,2014 Commission File Number 000-32561 Middlefield Banc Corp. (Exact name of registrant as specified in its charter) Ohio 34 - 1585111 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15985 East High Street, Middlefield, Ohio 44062-9263 (Address of principal executive offices) (440) 632-1666 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [√] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [√] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Small reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [√] State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: Class: Common Stock, without par value Outstanding at May 13, 2014 : 2,038,143 1 MIDDLEFIELD BANC CORP. INDEX Part I – Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheet as of March 31, 2014 and December 31, 2013 4 Consolidated Statement of Income for the Three Months ended March 31, 2014 and 2013 5 Consolidated Statement of Comprehensive Income for the Three Months ended March 31, 2014 and 2013 6 Consolidated Statement of Changes in Stockholders' Equity for the Three Months ended March 31, 2014 7 Consolidated Statement of Cash Flows for the Three Months ended March 31, 2014 and 2013 8 Notes to Unaudited Consolidated Financial Statements 28 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures Part II – Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults by the Company on its Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits and Reports on Form 8 – K 39 Signatures 44 Exhibit 31.1 45 Exhibit 31.2 46 Exhibit 32 47 2 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands, except share data) (Unaudited) March 31, December 31, ASSETS Cash and due from banks $ 28,663 $ 20,926 Federal funds sold 14,147 5,267 Cash and cash equivalents 42,810 26,193 Investment securities available for sale 155,940 157,143 Loans 443,729 435,725 Less Allowance for loan and lease losses 7,015 7,046 Net loans 436,714 428,679 Premises and equipment, net 9,797 9,828 Goodwill 4,559 4,559 Core deposit intangible 146 156 Bank-owned life insurance 8,883 8,816 Accrued interest and other assets 11,173 11,716 TOTAL ASSETS $ 670,022 $ 647,090 LIABILITIES Deposits: Noninterest-bearing demand $ 88,988 $ 85,905 Interest-bearing demand 60,673 53,741 Money market 75,296 77,473 Savings 179,805 177,303 Time 190,004 174,414 Total deposits 594,766 568,836 Short-term borrowings 5,320 10,809 Other borrowings 11,468 11,609 Accrued interest and other liabilities 1,774 2,363 TOTAL LIABILITIES 613,328 593,617 STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,226,889 and 2,221,834 shares issued; 2,037,359 and 2,032,304 shares outstanding 35,115 34,979 Retained earnings 28,699 27,465 Accumulated other comprehensive loss ) ) Treasury stock, at cost; 189,530 shares ) ) TOTAL STOCKHOLDERS' EQUITY 56,694 53,473 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 670,022 $ 647,090 See accompanying notes to unaudited consolidated financial statements. 3 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) (Unaudited) Three Months Ended March 31, INTEREST INCOME Interest and fees on loans $ 5,694 $ 5,572 Interest-bearing deposits in other institutions 5 8 Federal funds sold 3 4 Investment securities: Taxable interest 509 674 Tax-exempt interest 755 733 Dividends on stock 23 23 Total interest income 6,989 7,014 INTEREST EXPENSE Deposits 940 1,297 Short-term borrowings 35 52 Other borrowings 32 46 Trust preferred securities 26 34 Total interest expense 1,033 1,429 NET INTEREST INCOME 5,956 5,585 Provision for loan losses 180 313 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 5,776 5,272 NONINTEREST INCOME Service charges on deposit accounts 441 447 Investment securities (losses) gains, net (6 ) 185 Earnings on bank-owned life insurance 67 68 Other income 213 168 Total noninterest income 715 868 NONINTEREST EXPENSE Salaries and employee benefits 2,016 1,871 Occupancy expense 321 274 Equipment expense 220 189 Data processing costs 214 213 Ohio state franchise tax 83 154 Federal deposit insurance expense 132 154 Professional fees 287 276 (Gain) loss on sale of other real estate owned (5 ) 8 Advertising expense 123 112 Other real estate expense 63 106 Directors fees 86 105 Other expense 689 539 Total noninterest expense 4,229 4,001 Income before income taxes 2,262 2,139 Income taxes 499 482 NET INCOME $ 1,763 $ 1,657 EARNINGS PER SHARE Basic $ 0.87 $ 0.83 Diluted 0.86 0.82 DIVIDENDS DECLARED PER SHARE $ 0.26 $ 0.26 See accompanying notes to unaudited consolidated financial statements. 4 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) (Unaudited) Three Months Ended March 31, Net income $ 1,763 $ 1,657 Other comprehensive income (loss): Net unrealized holding gain (loss) on available-for-sale securities 2,799 ) Tax effect ) 517 Reclassification adjustment for investment securities losses (gains) included in net income 6 ) Tax effect (2 ) 63 Total other comprehensive income (loss) 1,851 ) Comprehensive income $ 3,614 $ 531 See accompanying notes to unaudited consolidated financial statements. 5 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY (Dollar amounts in thousands, except share data) (Unaudited) Common Stock Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Stockholders' Equity Balance, December 31, 2013 $ 34,979 $ 27,465 $ ) $ ) $ 53,473 Net income 1,763 1,763 Other Comprehensive income 1,851 1,851 Dividend reinvestment and purchase plan (5,055 shares) 136 136 Cash dividends ($0.26 per share) ) ) Balance, March 31, 2014 $ 35,115 $ 28,699 $ ) $ ) $ 56,694 See accompanying notes to unaudited consolidated financial statements. 6 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES Net income $ 1,763 $ 1,657 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 180 313 Investment securities losses (gains), net 6 ) Depreciation and amortization 202 222 Amortization of premium and discount on investment securities, net 182 183 Accretion of deferred loan fees, net ) ) Earnings on bank-owned life insurance ) ) Deferred income taxes ) 58 (Gain) loss on sale of other real estate owned (5 ) 8 Increase in accrued interest receivable ) ) Decrease in accrued interest payable ) ) Other, net ) ) Net cash provided by operating activities 1,138 1,474 INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities 3,306 6,773 Proceeds from sale of securities 514 7,438 Purchases - ) (Increase) decrease in loans, net ) 598 Proceeds from the sale of other real estate owned 47 137 Purchases of premises and equipment ) ) Net cash (used for) provided by investing activities ) 2,255 FINANCING ACTIVITIES Net (decrease) increase in deposits 25,930 ) Decrease in short-term borrowings, net ) ) Repayment of other borrowings ) ) Common stock issuance - 213 Stock options exercised - ) Proceeds from dividend reinvestment and purchase plan 136 300 Cash dividends paid ) ) Net cash provided by (used for) financing activities 19,907 ) Increase in cash and cash equivalents 16,617 284 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 26,193 45,346 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 42,810 $ 45,630 SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ 1,052 $ 1,453 Income taxes 610 555 Noncash investing transactions: Transfers from loans to other real estate owned $ - $ 454 See accompanying notes to unaudited consolidated financial statements. 7 MIDDLEFIELD BANC CORP. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements of Middlefield Banc Corp. ("Company") include its bank subsidiary, The Middlefield Banking Company (“MB”), and a nonbank asset resolution subsidiary EMORECO, Inc. All significant inter-company items have been eliminated. The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles and the instructions for Form 10-Q and Article 10 of Regulation S-X. In management’s opinion, the financial statements include all adjustments, consisting of normal recurring adjustments, that the Company considers necessary to fairly state the Company’s financial position and the results of operations and cash flows. The consolidated balance sheet at December 31, 2013, has been derived from the audited financial statements at that date but does not include all of the necessary informational disclosures and footnotes as required by U. S. generally accepted accounting principles. The accompanying financial statements should be read in conjunction with the financial statements and notes thereto included with the Company’s Form 10-K for the year ended December 31, 2013 (File No. 000-32561). The results of the Company’s operations for any interim period are not necessarily indicative of the results of the Company’s operations for any other interim period or for a full fiscal year. Recent Accounting Pronouncements In June 2013, the FASB issued ASU 2013-08, Financial Services – Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The amendments in this Update affect the scope, measurement, and disclosure requirements for investment companies under U.S. GAAP. The amendments do all of the following: 1. Change the approach to the investment company assessment in Topic 946, clarify the characteristics of an investment company, and provide comprehensive guidance for assessing whether an entity is an investment Company. 2. Require an investment company to measure noncontrolling ownership interests in other investment companies at fair value rather than using the equity method of accounting. 3. Require the following additional disclosures: (a) the fact that the entity is an investment company and is applying the guidance in Topic 946, (b) information about changes, if any, in an entity’s status as an investment company, and (c) information about financial support provided or contractually required to be provided by an investment company to any of its investees. The amendments in this Update are effective for an entity’s interim and annual reporting periods in fiscal years that begin after December 15, 2013. This ASU became effective for the Company on January 1, 2014 and did not have a significant impact on the Company’s financial statements. In July 2013, the FASB issued ASU 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists. This Update applies to all entities that have unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists at the reporting date. An unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as follows. To the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. The assessment of whether a deferred tax asset is available is based on the unrecognized tax benefit and deferred tax asset that exist at the reporting date and should be made presuming disallowance of the tax position at the reporting date. The amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2014. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. This ASU became effective for the Company on January 1, 2014 and did not have a significant impact on the Company’s financial statements. 8 In January 2014, FASB issued ASU 2014-01, Investments – Equity Method and Join Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects. The amendments in this Update permit reporting entities to make an accounting policy election to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met. Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the tax credits and other tax benefits received and recognizes the net investment performance in the income statement as a component of income tax expense (benefit). The amendments in this Update should be applied retrospectively to all periods presented. A reporting entity that uses the effective yield method to account for its investments in qualified affordable housing projects before the date of adoption may continue to apply the effective yield method for those preexisting investments. The amendments in this Update are effective for public business entities for annual periods and interim reporting periods within those annual periods, beginning after December 15, 2014. Early adoption is permitted. This ASU is not expected to have a significant impact on the Company’s financial. In January 2014, the FASB issued ASU 2014-04, Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure. The amendments in this Update clarify that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. The amendments in this Update are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. An entity can elect to adopt the amendments in this Update using either a modified retrospective transition method or a prospective transition method. This ASU is not expected to have a significant impact on the Company’s financial statements. 9 NOTE 2 - STOCK-BASED COMPENSATION The Company had no unvested stock options outstanding or unrecognized stock-based compensation costs outstanding as of March 31, 2014 and 2013. Stock option activity during the three months ended March 31 is as follows: Weighted- average Exercise Price Weighted- average Exercise Price Outstanding, January 1 58,581 $ 28.38 79,693 $ 27.25 Exercised - - 18,561 24.08 Outstanding, March 31 58,581 $ 28.38 61,132 $ 28.21 Exercisable, March 31 58,581 $ 28.38 61,132 $ 28.21 10 NOTE 3 - EARNINGS PER SHARE The Company provides dual presentation of basic and diluted earnings per share. Basic earnings per share is calculated by dividing net income by the average shares outstanding. Diluted earnings per share adds the dilutive effects of options, warrants, and convertible securities to average shares outstanding. The following table sets forth the composition of the weighted average common shares (denominator) used in the basic and diluted earnings per share computation. For the Three Months Ended March 31, Weighted average common shares outstanding 2,223,010 2,189,175 Average treasury stock shares ) ) Weighted average common shares and common stock equivalents used to calculate basic earnings per share 2,033,480 1,999,645 Additional common stock equivalents (stock options) used to calculate diluted earnings per share 6,035 10,647 Weighted average common shares and common stock equivalents used to calculate diluted earnings per share 2,039,515 2,010,292 Options to purchase 58,581 shares of common stock, at prices ranging from $17.55 to $40.24, were outstanding during the three months ended March 31, 2014. Of those options, 27,375 were considered dilutive based on the market price exceeding the strike price. The remaining options had no dilutive effect on earnings per share. Options to purchase 61,132 shares of common stock, at prices ranging from $17.55 to $40.24, were outstanding during the three months ended March 31, 2013. Of those options, 59,617 were considered dilutive based on the market price exceeding the strike price. The remaining 1,515 options had no dilutive effect on earnings per share. 11 NOTE 4 - FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for an asset or liability in an orderly transaction between market participants at the measurement date. GAAP established a fair value hierarchy that prioritizes the use of inputs used in valuation methodologies into the following three levels: Level I: Quoted prices are available in active markets for identical assets or liabilities as of the reported date. Level II: Pricing inputs are other than the quoted prices in active markets, which are either directly or indirectly observable as of the reported date. The nature of these assets and liabilities includes items for which quoted prices are available but traded less frequently and items that are fair valued using other financial instruments, the parameters of which can be directly observed. Level III: Assets and liabilities that have little to no pricing observability as of the reported date. These items do not have two-way markets and are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment or estimation. The following tables present the assets measured on a recurring basis on the Consolidated Balance Sheet at their fair value by level within the fair value hierarchy. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. March 31, 2014 (Dollar amounts in thousands) Level I Level II Level III Total Assets measured on a recurring basis: U.S. government agency securities $ - $ 25,905 $ - $ 25,905 Obligations of states and political subdivisions - 88,359 - 88,359 Mortgage-backed securities in government- sponsored entities 37,444 37,444 Private-label mortgage-backed securities - 3,476 - 3,476 Total debt securities - 155,184 - 155,184 Equity securities in financial institutions 5 751 - 756 Total $ 5 $ 155,935 $ - $ 155,940 December 31, 2013 Level I Level II Level III Total Assets measured on a recurring basis: U.S. government agency securities $ - $ 25,763 $ - $ 25,763 Obligations of states and political subdivisions - 88,614 - 88,614 Mortgage-backed securities in government- sponsored entities - 38,323 - 38,323 Private-label mortgage-backed securities - 3,693 - 3,693 Total debt securities - 156,393 - 156,393 Equity securities in financial institutions 5 745 - 750 Total $ 5 $ 157,138 $ - $ 157,143 The Company obtains fair values from an independent pricing service which represent either quoted market prices for the identical securities (Level I inputs) or fair values determined by pricing models using a market approach that considers observable market data, such as interest rate volatilities, LIBOR yield curve, credit spreads and prices from market makers and live trading systems (Level II). 12 Financial instruments are considered Level III when their values are determined using pricing models, discounted cash flow methodologies or similar techniques and at least one significant model assumption or input is unobservable. In addition to these unobservable inputs, the valuation models for Level III financial instruments typically also rely on a number of inputs that are readily observable either directly or indirectly. Level III financial instruments also include those for which the determination of fair value requires significant management judgment or estimation. The Company has no securities considered to be Level III as of March 31, 2014 or December 31, 2013. The Company uses prices compiled by third party vendors due to improvements in third party pricing methodology that have narrowed the variances between third party vendor prices and actual market prices. The following tables present the assets measured on a nonrecurring basis on the Consolidated Balance Sheet at their fair value by level within the fair value hierarchy. Impaired loans that are collateral dependent are written down to fair value through the establishment of specific reserves. Techniques used to value the collateral that secure the impaired loan include: quoted market prices for identical assets classified as Level I inputs; observable inputs, employed by certified appraisers, for similar assets classified as Level II inputs. In cases where valuation techniques included inputs that are unobservable and are based on estimates and assumptions developed by management based on the best information available under each circumstance, the asset valuation is classified as Level III inputs. The Company values other real estate owned at the estimated fair value of the underlying collateral less expected selling costs. Such values are estimated primarily using appraisals and reflect a market value approach. Due to the significance of the Level III inputs, other real estate owned has been classified as Level III. March 31, 2014 (Dollar amounts in thousands) Level I Level II Level III Total Assets measured on a nonrecurring basis: Impaired loans $ - $ - $ 15,510 $ 15,510 Other real estate owned - - 2,656 2,656 December 31, 2013 Level I Level II Level III Total Assets measured on a nonrecurring basis: Impaired loans $ - $ - $ 17,158 $ 17,158 Other real estate owned - - 2,698 2,698 The following table presents additional quantitative information about assets measured at fair value on a nonrecurring basis and for which the Company uses Level III inputs to determine fair value: Quantitative Information about Level III Fair Value Measurements (
